Citation Nr: 0336016	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  99-19 381	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.  

2.  Entitlement to service connection for a deviated nasal 
septum.  

3.  Entitlement to service connection for gastroenteritis.  

4.  Entitlement to service connection for otitis media.  

5.  Entitlement to service connection for Scheuermann's 
disease.  

6.  Entitlement to service connection for a disorder 
manifested by muscular/neurological problems of the hands and 
legs.  

7.  Entitlement to service connection for a disorder 
manifested by pain in the wrist, ankles and joints.  

8.  Entitlement to a higher (compensable) initial evaluation 
for status post removal of a cyst of the middle finger of the 
left hand.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran had active military service from January 1983 to 
January 1987.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a July 1998 RO decision which denied service 
connection for residuals of a right ankle sprain, a deviated 
nasal septum, gastroenteritis, otitis media, a 
muscular/neurological problem of the hands and legs, 
Scheuermann's disease, and a disorder manifested by wrist, 
ankle and joint pain.  This determination granted the veteran 
service connection for postoperative residuals of a left 
hand, middle finger cyst with a 0 percent (noncompensable) 
evaluation.  

In a decision dated on April 22, 2003, the Board determined 
that entitlement to service connection for the issues on 
appeal was denied.  A higher (compensable) rating for status 
post removal of a cyst of the middle finger of the left hand 
was also denied.  

In a May 2003 statement, the veteran submitted a motion for 
reconsideration and a request for an extension of time.  In 
addition, in November 2003, the veteran's representative 
submitted a motion for reconsideration on behalf of the 
veteran.  In response, the Board reviewed the correspondence 
and decided that the April 22, 2003 Board decision should be 
vacated.  Subsequently the April 2003 Board decision was 
vacated by the Board's own motion pursuant to 38 C.F.R. § 
20.904(a) (2003).  


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA modified the Secretary's duties 
to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board notes that in the veteran's May 2003 
correspondence, he indicated that recent medical evidence 
existed which was relevant to the claims on appeal.  The 
provisions of 38 U.S.C.A. § 5103A(a)-(c) (West 2002); 
38 C.F.R. § 3.159(c) (2003), require VA to obtain relevant 
records identified by a claimant.  

Moreover, in this case, it is noted that in November 2002, 
the Board undertook further development in this case.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denied 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim in the first instance based on any new evidence it 
obtains unless the claimant waives initial consideration of 
such evidence by first-tier adjudicators in the Veterans 
Benefits Administration (VBA).  VAOPGCPREC 1-03.  


Accordingly, to ensure full compliance with due process 
requirements this matter is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent.  

2.  The RO should contact the veteran and 
request that he provide sufficient 
information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his 
disabilities that are not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  The RO should review the record in 
its entirety, including the new 
development.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


